DETAILED ACTION
1.	Claims 1-7 and 9-15 of U.S. Application 16/906320 filed on June 24, 2022 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on May 10, 2022 was filed after the mailing date of the Non-Final Rejection on February 2, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
4.	Substitute specification has been submitted to overcome the drawing objections to figures 3-5 (specification did not show reference number 137).  In light of the substitute specification the drawings dated 6/19/2020 are acceptable.
Response to Arguments
5.	Applicant’s amendments to claims 1 and 9 overcomes the prior 35 U.S.C. 112b rejections.
6.	Applicant’s arguments, see pages 5-6, filed June 24, 2022, with respect to the amended claims 1 and 9 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Baba (JP 2010268598) in which Baba teaches the amended features of (see fig. 14 and 15 below) a slot (see annotated fig. 14 below) disposed between adjacent fins (61) and extending through the end cap (6), wherein the slot (see annotated fig. 14 below) is adapted to allow air to flow through the end cap (6) (¶ 26; ¶ 36; ¶ 37; ¶ 14 to ¶ 16) in order to improve cooling efficiency (Baba, ¶ 26; ¶ 37; ¶ 9) (see below for complete rejection).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gregorich et al (Gregorich) (U.S. PGPub No. 20190190351) in view of Baba et al (Baba) (JP 2010268598, see English Machine Translation attached).
Regarding claim 1, Gregorich teaches (see figs. 2 and 3 below) a tool (Abstract, ¶ 12) comprising: 
a motor (20) including a controller (85) and switching elements (175), the controller (85) controlling the 5switching elements (175) to operate the motor (20) in response to a user input (¶ 12; ¶ 13; ¶ 16; ¶ 17); 
an end cap (75) coupled to the motor (20), the end cap (75) comprising: an end cap base (220); fins (225) coupled to the end cap base (220) (¶ 12; ¶ 13; ¶ 15; ¶ 17); and
wherein the switching elements (175) are thermally coupled to the end cap (75) (¶ 16).

    PNG
    media_image1.png
    576
    807
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    622
    798
    media_image2.png
    Greyscale

Gregorich does not explicitly teach a slot disposed between adjacent fins and extending through the end cap, wherein the slot is adapted to allow air to flow through the end cap.
However, Baba teaches (see fig. 14 and 15 below) a slot (see annotated fig. 14 below) disposed between adjacent fins (61) and extending through the end cap (6), wherein the slot (see annotated fig. 14 below) is adapted to allow air to flow through the end cap (6) (¶ 26; ¶ 36; ¶ 37; ¶ 14 to ¶ 16) in order to improve cooling efficiency (Baba, ¶ 26; ¶ 37; ¶ 9).

    PNG
    media_image3.png
    509
    827
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gregorich and provide a slot disposed between adjacent fins and extending through the end cap, wherein the slot is adapted to allow air to flow through the end cap as taught by Baba in order to improve cooling efficiency (Baba, ¶ 26; ¶ 37; ¶ 9).
Regarding claim 2/1, Gregorich in view of Baba teaches the device of claim 1, Gregorich further teaches (see figs. 2 and 3 above) the controller (85) is directly coupled to the switching elements (175) and wherein the switching elements (175) are directly coupled to the end cap (75) (¶ 16; ¶ 17).
Regarding claim 3/2/1, Gregorich in view of Baba teaches the device of claim 2, Gregorich further teaches (see figs. 2 and 3 above) the switching elements (175) are directly coupled to the end cap (75) at the fins (225) (¶ 16; ¶ 17).
Regarding claim 4/1, Gregorich in view of Baba teaches the device of claim 1, Gregorich further teaches (see figs. 2 and 3 above) the fins (225) extend axially from the end cap (75) (figs. 2 and 3; ¶ 16; ¶ 17).
Regarding claim 5/1, Gregorich in view of Baba teaches the device of claim 1, Gregorich further teaches (see figs. 2 and 3 above) the motor (20) includes an axle (50) adapted to output torque generated by the motor (¶ 13; ¶ 17).
Regarding claim 6/1, Gregorich in view of Baba teaches the device of claim 1, Gregorich further teaches (see figs. 2 and 3 above) the end cap (75) includes connection portions (90, 95) for coupling the end cap (75) to a portion of the tool (¶ 13).

    PNG
    media_image4.png
    477
    635
    media_image4.png
    Greyscale

Regarding claim 7/1, Gregorich in view of Baba teaches the device of claim 1, Gregorich further teaches (see figs. 2 and 3 above) the end cap (75) includes an end cap ring (120) located in an 20axial center of the end cap (75) and defining an end cap opening (¶ 13).
Regarding claim 9, Gregorich teaches (see figs. 2 and 3 above) a motor (20) (¶ 12) comprising: 
a controller (85) that controls a rotation of the motor; switching elements (175) electrically coupled to the controller (85), the controller (85) adapted to control the switching elements (175) to switch on and off in response to a user input (¶ 12; ¶ 13; ¶ 16; ¶ 17); 
5an end cap (75) coupled to the motor (20), the end cap (75) comprising: an end cap base (220); and fins (225) coupled to the end cap base (220) (¶ 12; ¶ 13; ¶ 15; ¶ 17); and
wherein the switching elements (175) are thermally coupled to the end cap (75) (¶ 16).
Gregorich does not explicitly teach a slot disposed between adjacent fins and extending through the end cap, wherein the slot is adapted to allow air to flow through the end cap.
However, Baba teaches (see fig. 14 and 15 above) a slot (see annotated fig. 14 below) disposed between adjacent fins (61) and extending through the end cap (6), wherein the slot (see annotated fig. 14 below) is adapted to allow air to flow through the end cap (6) (¶ 26; ¶ 36; ¶ 37; ¶ 14 to ¶ 16) in order to improve cooling efficiency (Baba, ¶ 26; ¶ 37; ¶ 9).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gregorich and provide a slot disposed between adjacent fins and extending through the end cap, wherein the slot is adapted to allow air to flow through the end cap as taught by Baba in order to improve cooling efficiency (Baba, ¶ 26; ¶ 37; ¶ 9).
Regarding claim 10/9, Gregorich in view of Baba teaches the device of claim 9, Gregorich further teaches (see figs. 2 and 3 above) the controller (85) is directly coupled to the switching elements (175) and wherein the switching elements (175) are directly coupled to the end cap (75) (¶ 16; ¶ 17).
Regarding claim 11/10/9, Gregorich in view of Baba teaches the device of claim 10, Gregorich further teaches (see figs. 2 and 3 above) the switching elements (175) are directly coupled to the end cap (75) at the fins (225) (¶ 16; ¶ 17).
Regarding claim 12/9, Gregorich in view of Baba teaches the device of claim 9, Gregorich further teaches (see figs. 2 and 3 above) the fins (225) extend axially from the end cap (75) (figs. 2 and 3; ¶ 16; ¶ 17).
Regarding claim 13/9, Gregorich in view of Baba teaches the device of claim 9, Gregorich further teaches (see figs. 2 and 3 above) the motor (20) includes an axle (50) adapted to output torque generated by the motor (¶ 13; ¶ 17).
Regarding claim 14/9, Gregorich in view of Baba teaches the device of claim 9, Gregorich further teaches (see figs. 2 and 3 above) the end cap (75) includes connection portions (90, 95) for coupling the end cap (75) to a portion of the tool (¶ 13).
Regarding claim 15/9, Gregorich in view of Baba teaches the device of claim 9, Gregorich further teaches (see figs. 2 and 3 above) the end cap (75) includes an end cap ring (120) located in an 20axial center of the end cap (75) and defining an end cap opening (¶ 13).
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834